Case: 14-12619   Date Filed: 08/04/2015   Page: 1 of 3


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12619
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 3:13-cv-01319-BJD-JBT



AMEN E. IDUMWONYI,

                                            Plaintiff - Appellant,

versus

CONVERGYS,
DISTRICT COURT OF APPEALS,
HUBBARD HOUSE,
DUVAL COUNTY COURT,
STATE OF FLORIDA, et al.,

                                            Defendants - Appellees,

DUVAL COUNTY COURTHOUSE, et al.,

                                              Defendants.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (August 4, 2015)
               Case: 14-12619     Date Filed: 08/04/2015    Page: 2 of 3


Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

      Amen Idumwonyi, proceeding pro se, appeals the district court’s dismissal

of his case without prejudice because, despite the court’s warning, he failed to

perfect service upon the defendants “within 120 days after the complaint is filed”

as required by Fed. R. Civ. P. 4(m). Upon review, we hold the district court did

not abuse its discretion when it dismissed Idumwonyi’s case without prejudice for

failing to perfect service pursuant to Fed. R. Civ. P. (4)(m). See Rance v.

Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (reviewing sua sponte dismissal

of complaint for failure to serve under Fed. R. Civ. P. 4(m) for abuse of

discretion); see also Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007)

(“[A]lthough we . . . give liberal construction to the pleadings of pro se litigants,

we nevertheless . . . require them to conform to procedural rules.”).

      Rule 4(m) provides, “If a defendant is not served within 120 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—

must dismiss the action without prejudice against that defendant or order that

service be made within a specified time” unless “the plaintiff shows good cause.”

Fed. R. Civ. P. (4)(m). If the plaintiff cannot show good cause, the district court

still has discretion to extend the deadline for serving process if doing so is

warranted by other circumstances. See Lepone-Dempsey v. Carroll County


                                           2
              Case: 14-12619     Date Filed: 08/04/2015   Page: 3 of 3


Com’rs, 476 F.3d 1277, 1282. In this case, however, Idumwonyi has not shown

good cause for failing to serve the defendants within the time allowed by Fed. R.

Civ. P. 4(m), and no other circumstances warrant an extension of time. See id. at

1281 (“Good cause exists only when some outside factor, such as reliance on

faulty advice, rather than inadvertence or negligence, prevented service.”

(alteration and quotations omitted)). Accordingly, the district court’s judgment is

AFFIRMED.




                                         3